Citation Nr: 1241903	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  11-21 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death or pursuant to the provisions of 38 U.S.C.A. § 1151, claimed as due to VA treatment.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from September 1942 to September 1945.  The Veteran died in December 2009, and the Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied the benefit sought on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2009, and the immediate cause of death was listed as sepsis due to dementia.  Decubitus ulcers and hypertension were listed as significant conditions contributing to death but not resulting in the underlying cause of death.

2.  At the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder (PTSD) rated 30 percent disabling, bilateral hearing loss rated 30 percent disabling, and tinnitus rated 10 percent disabling.

3. The Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or to an event not reasonably foreseeable.

4.  The Veteran's death was not due to service or any incident of service.

CONCLUSIONS OF LAW

1.  VA medical treatment is not shown to have caused the Veteran's death. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2012).

2.  A service-connected disability is not shown to have caused or contributed materially or substantially in producing the Veteran's death.  See 38 U.S.C.A.         §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Generally, VCAA notice for a cause of death claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  The content of the notice letter depends upon the information provided in the claimant's application.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In correspondence dated May 2010, the RO notified the Appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; information and evidence that the Appellant was expected to provide; and the process by which disability ratings and effective dates are established.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The May 2010 letter additionally provided notice of the Hupp elements discussed above.

VA has done everything reasonably possible to assist the Appellant with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records have been associated with the claims file, to the extent available.  Additionally, all identified and available treatment records have been secured.

In June 2012, the Board solicited an expert opinion from the Veterans Health Administration (VHA) regarding the possibility of a relationship between the Veteran's service-connected PTSD and the cause of his death.  A VA physician submitted a medical opinion in August 2012 that fully and competently addressed the relevant theories of causation raised by the Board's June 2012 VHA opinion request.  On review of the entire record, the Board finds that this medical opinion is based on an accurate factual basis, and it provides a well-reasoned rationale for its opinions.  In October 2012, the Appellant argued that this medical opinion was inadequate for several reasons.  The Board will discuss the Appellant's contentions is greater detail below.

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Appellant declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.




Service Connection for Cause of Death - 38 U.S.C.A. § 1151 Claim

The Appellant has argued, in part, that the Veteran's cause of death from sepsis occurred as the result of an infection that was not properly treated at the VA Medical Center in Little Rock, Arkansas (VAMC).

Compensation may be paid for a qualifying additional disability or qualifying death, not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished to the veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002 & Supp. 2012).

To determine whether additional disability exists, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  See 38 C.F.R. § 3.361(b) (2012) .

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R.              § 3.361(c)(1) (2012).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  See 38 C.F.R. § 3.361(c)(2) (2012).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R.            § 3.361(d) (2012).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability; and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's-or, in appropriate cases, the Veteran's representative's-informed consent.  See 38 C.F.R. §§ 3.361(c), (d)(1) (2012).  

Turning to the facts in the instant case, in December 2009, the Veteran was admitted to the VAMC palliative care unit because the Appellant was unable to provide adequate hospice care for him at home.  The Veteran's principal diagnosis precipitating admission was dementia, for which the Veteran was bed-bound.  The Veteran was also diagnosed with bedsores at the time of admission.  According to treatment records, the Veteran was kept comfortable with morphine and supportive care.  A telephone note six days after admission indicated that the Veteran was declining rapidly, no longer taking solid food.  The clinician noted that the Veteran's pressure ulcers were malodorous.  The Veteran died the next day at the age of 88. 

Applying the law to the facts in the instant case, the first issue for consideration is whether the Veteran suffered an additional disability as a result of his December 2009 treatment at the VAMC.  The statutory requirement of additional disability is met because the Veteran died while in the care of the VAMC.

The Board will next address whether such additional disability (in this case, the Veteran's death) is due either to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing medical treatment, or to an event not reasonably foreseeable.

With respect to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing medical treatment on the part of VA medical providers, VA solicited a medical opinion in August 2010.  After reviewing the Veteran's claims file, the physician concluded that there was no lack of proper care of the Veteran.  The examiner noted that the Veteran was hospitalized numerous times between July 2009 and December 2009 for urinary tract infections and dementia.  The examiner further noted that at the time of his admission to the VAMC, the Veteran was 89 years old, bedbound, and had fecal and urinary incontinence, bedsores, hypertension, degenerative joint disease, seizure disorder, depression, and prostate cancer.  The Veteran was on hospice service when he was brought to the VAMC for palliative care.  The examiner noted that there was no lack of proper care of the Veteran because the Veteran was at the end-stage of his disease, and he had been admitted to palliative care services.

In July 2011, the Appellant contended that "it was not foreseeable that [the Veteran] would die when entering the VAMC."  The Appellant clarified that she was not contending that VA was neglectful in its treatment of the Veteran, because, she acknowledged, the Veteran's bedsores developed while the Veteran was in a nursing home before receiving VA treatment.  The Appellant indicated, however, that VA "could have controlled" the Veteran's sepsis.

In weighing the probative value of this evidence, the Board notes that the August 2010 VA physician based his opinions on a review of the Veteran's claims file, discussed the medical evidence of record, and provided a rationale for his opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board considers this medical opinion to be of great probative value in this appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  Furthermore, the Board notes that the Veteran was receiving hospice care immediately before his December 2009 admission to the VAMC, and he received hospice and palliative care at the VAMC.  "Hospice" is a "facility that provides palliative and support care for terminally ill patients."  See Dorland's Illustrated Medical Dictionary, p. 884 (31st ed. 2007).  "Palliative" is treatment that affords relief but not cure.  See Dorland's Illustrated Medical Dictionary, p. 884 (31st ed. 2007).  Consistent with the August 2010 examiner's conclusion, the very nature of the Veteran's treatment was providing relief to the Veteran in a terminally ill state.  The Board finds that death is a foreseeable outcome of receiving palliative care in hospice.

Neither the Appellant nor her representative has presented, identified, or alluded to the existence of any medical evidence or opinion that directly contradicts the VA physician's conclusions.  Instead, the Appellant has argued broadly that the Veteran's death was an unforeseeable outcome of his treatment.  The Appellant is not competent to provide testimony regarding the etiology of the Veteran's cause of death or to identify any negligence on part of VA. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's cause of death is not readily identifiable (like, in Jandreau, a broken leg); it does not involve a simple identification that a layperson is competent to make.  Therefore, the Appellant's unsubstantiated statements regarding the claimed etiology of the Veteran's death or any alleged negligence on part of VA lack competency, and the Board therefore affords them with little probative weight.

Consequently, the Board finds that the cause of the Veteran's death was not shown to have been proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care nor was the cause of the Veteran's death shown to have been the result of an event not reasonably foreseeable.

Therefore, the Board must conclude that the criteria for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the Veteran's cause of death as a result of VA treatment in December 2009 are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence is against the Appellant's claim, however, and the doctrine is therefore not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

Service Connection for Cause of Death - 38 U.S.C.A § 1310 Claim

In addition to arguing that care received at the VAMC caused the Veteran's death, the Appellant has also argued that the Veteran's PTSD aggravated his dementia, either directly leading to his death or reducing his ability to receive medical care in a nursing home facility.

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a) (2012).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death, or be etiologically related.  See 38 C.F.R.   § 3.312(b) (2012).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially to death.  It is not sufficient to show that it casually shared in producing death; rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c) (2012).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See 38 C.F.R. § 3.312(c)(1) (2012); Lathan v. Brown, 7 Vet. App. 359 (1995).

In order to establish service connection for the cause of the Veteran's death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  Turning to the facts in the instant case, there is no question that the first two elements described above have been met.  The Veteran died on December [redacted], 2009, and he was service-connected, in pertinent part, for PTSD at the time of his death.  The only remaining question is whether there is a connection between the Veteran's service-connected PTSD and the cause of his death.

The Veteran began receiving treatment for psychiatric problems at a VA medical center in September 2003.  Following August 2005 neuropsychological testing, in November 2005, the Veteran was diagnosed with mid-to-severe neuropsychological deficit profile consistent with interference of a progressive dementia syndrome.  A separate November 2005 notation from a VA psychiatrist indicated that the Veteran and his wife were both concerned that his anxiety and poor sleep contributed to his poor concentration and memory.  The psychiatrist agreed that this might be the case and encouraged the Veteran to take his prescribed medications.  A March 2006 treatment record indicated that the Veteran had progressive dementia that was not improved with medication.  The March 2006 note indicated that a January 2006 MRI examination showed mild diffuse atrophy and moderate small vessel disease.  An October 2006 treatment record indicated that the Veteran had probable dementia of mixed origin, including vascular-type and Alzheimer's-type dementia.  An April 2007 treatment record indicated similarly that the Veteran had probable mixed vascular- and Alzheimer's-type dementia, and the Veteran was non-tolerant of the medication prescribed to treat this condition.  The Appellant noted in an April 2007 treatment record that the Veteran's dementia was progressing rapidly, and she described the Veteran as having difficulty with short-term recall.

A May 2008 VA clinician also indicated that the Veteran suffered from probable mixed vascular and Alzheimer's-type dementia.  The clinician clarified that information from the Appellant, clinical observation, and objective test results favored an inference of a progressive dementia syndrome, with the need for further consideration of the Veteran's dementia being of mixed-type or an Alzheimer's syndrome.

In an October 2008 VA examination, the examiner noted that it was "essentially impossible" to elucidate symptoms relating to the Veteran's PTSD because of the Veteran's marked cognitive difficulties.  The examiner found that the Veteran's dementia precluded him from employment, but he did not find specific evidence that the Veteran's PTSD had any such effect.  The examiner found that the Veteran suffered from considerable impairment in thought processing and communication secondary to dementia, but not secondary to PTSD.  

April 2009 and May 2009 records from a private nursing home indicate that the Veteran engaged in behaviors such as attempting to disrobe, pulling on doors, rearranging furniture, and roaming the halls.  A July 2009 VA treatment record indicates that the Appellant brought the Veteran for care because he was "very confused."  

As noted above, in December 2009, the Veteran was admitted to the VAMC palliative care unit because his wife was unable to provide adequate hospice care for him at home.  The Veteran's principal diagnosis precipitating admission was dementia, for which the Veteran was bed-bound.  The Veteran was also diagnosed with bedsores at the time of admission.  According to treatment records, the Veteran was kept comfortable with morphine and supportive care.  A telephone note from several days after admission indicated that the Veteran was declining rapidly, no longer taking solid food.  The clinician noted that the Veteran's pressure ulcers were malodorous.  The Veteran died the next day at the age of 88.  Decubitus ulcers and hypertension were listed as significant conditions contributing to death but not resulting in the underlying cause of death.  

The Veteran's surviving spouse has argued that the stress associated with the Veteran's PTSD aggravated his dementia, causing his death.  She also contends that the Veteran's PTSD aggravated his hypertension or cardiovascular system generally, causing him to develop the dementia that led to his death.  

In August 2011, a VA clinician reviewed the Veteran's claims file and opined that there was no evidence to suggest a link between the Veteran's PTSD and either his dementia or his hypertension.  The clinician further indicated that there was no evidence to suggest that the Veteran's PTSD compromised his ability to receive medical treatment at a nursing care facility.  The clinician noted that the Veteran's most recent treatment for PTSD occurred in 2008, at which time the Veteran was "doing quite well," and he declined further treatment at that time.  In June 2012, the Board found that this opinion did not fully explain the reasons for its conclusions and did not address the medical text submitted by the Veteran's spouse.  Therefore an additional opinion was requested from a VA medical expert to address whether the Veteran's service-connected PTSD was etiologically related to his cause of death from sepsis due to dementia.

In August 2012, a VA medical expert provided such an opinion.  The August 2012 opinion noted that the Veteran took celexa, trazadone, and seroquel in treatment of his PTSD symptoms.  The Veteran was offered PTSD group therapy, but the Veteran declined such treatment.  After reviewing the Veteran's claims file, the VA physician noted that the Veteran's PTSD symptoms were "quite stable," and in 2008, it was noted that the Veteran was "doing quite well."  The examiner noted that the Veteran was placed in a nursing home due to an increase in confusion, which made it difficult for the Veteran to receive care at home.  The examiner could not find evidence indicating that the Veteran was not provided with appropriate care at the nursing home.  

The examiner noted that the prevalence of moderate-to-severe dementia at the age of 85 and greater is 25 percent to 27 percent in the general population.  The examiner noted that the Veteran had multiple medical problems that contributed to his dementia, including a left frontal lobe meningioma, seizure disorder, and prostate cancer.  After consideration of this data and the Veteran's claims file, the physician concluded that the Veteran's service-connected PTSD was not etiologically related to his cause of death from sepsis due to dementia.  

In reaching this conclusion, the physician acknowledged that a recent article indicated that in a study of Veterans with a mean baseline age of 68.8 years, Veterans with PTSD had a 7-year cumulative incident dementia rate of 10.6 percent, whereas those without PTSD had a rate of 6.6 percent.  The study controlled for other medical problems including meningiomas and seizure disorders.  According to the study, Veterans with PTSD were at a nearly two-fold higher risk of developing dementia compared to those without PTSD.  The examiner noted, however, that a limitation of the study was the medical and neuropsychiatric co-morbidities and the older veteran population.  

In an October 2012 response to the August 2012 opinion, the Appellant argued that private nursing home records from 2009 indicated that the Veteran's PTSD was not stable, but that he was in "an agitated state."  The Appellant further argued that the long-term chronic effects of PTSD cannot be overlooked.  The Appellant emphasized the findings in the article cited by the August 2012 physician that Veterans with PTSD had a greater rate of dementia than those without PTSD.  The Appellant cited to further treatise evidence in support of this contention.  She argued that they showed a strong connection between chronic PTSD and the aggravation of the cardiovascular system that brought about the Veteran's dementia.

Turning now to an evaluation of this evidence, with respect to the lay statements of the Appellant, the Board notes that the Appellant is competent to provide testimony concerning factual matters of which she has first-hand knowledge (for example, observing the Veteran's agitated behavior in a nursing home).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Therefore, the Board agrees with the Appellant's October 2012 statement that the Appellant is competent to attest to observing the Veteran's "agitated state" in a nursing home because she witnessed it.  

Laypeople are generally not deemed competent to opine on matters that require medical knowledge, however, such as a determination of etiology or causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, while the Board acknowledges the Appellant's observations of the Veteran's behavior as competent evidence, she is not competent to determine that such behavior occurred as a result of the Veteran's PTSD (rather than as a result of his dementia).  While the Board sympathizes with the Appellant and recognizes the sincerity of her claims, it affords more probative weight to the opinions of the August 2012 VA physician than to the lay statements of the Appellant.  The Appellant's contentions regarding the causation of the Veteran's death are directly contradicted by VA physician.  Upon the Board's own review of evidence, it finds that the findings of the VA physician are fully supported by the evidence of record.  The great weight of the evidence of record indicates that the Veteran's cause of death was not related in any way to an incident of service or service-connected condition.  None of the Veteran's treating physicians ever noted a relationship between the Veteran's PTSD and his dementia, and, in fact, the October 2008 VA examiner explicitly found the Veteran's symptoms to be unrelated to the Veteran's PTSD.

With regard to the treatise evidence that the Appellant has offered, the Board observes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2012) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses.)  Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, the submitted articles and websites do not specifically relate to the Veteran's particular case.  These submissions do not analyze the relationship between the Veteran's service-connected conditions and his cause of death, and they do not consider the relationship between the Veteran's death and conditions for which the Veteran was not service-connected.  While some of the treatise evidence is conclusive in nature, it is also generalized in nature; in other words, it considers none of the specific facts in the Veteran's case.  As such, the Board places little weight on these submissions.

Under these circumstances, the Board concludes that the record does not support a finding that a service-connected disability caused or contributed substantially or materially to cause the Veteran's death.  The claim for service connection for the cause of the Veteran's death must therefore be denied.  In reaching the decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to DIC benefits based on service connection for the cause of the Veteran's death or pursuant to the provisions of 38 U.S.C.A. § 1151, claimed as due to VA treatment, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


